                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    )
MANGANARO NORTHEAST, LLC,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Civil No. 18-11364-LTS
                                                    )
SANDRA DE LA CRUZ,                                  )
                                                    )
       Defendant.                                   )
                                                    )

                      ORDER ON MOTION TO AMEND (DOC. NO. 32)
                        AND MOTION TO COMPEL (DOC. NO. 36)

                                         June 27, 2019

SOROKIN, J.

       Plaintiff Manganaro Northeast, LLC (“Manganaro”) sues its former employee, Defendant

Sandra De La Cruz, for injunctive relief and damages in relation to De La Cruz’s resignation

from Manganaro and current employment with one of its competitors. Doc. No. 1. Presently

before the Court are De La Cruz’s motion for leave to file an amended answer and counterclaim,

Doc. No. 32, and her motion to compel production of certain documents she claims Manganaro

has not produced in discovery, Doc. No. 36.

I.     DISCUSSION

       A.      Motion to Amend

       Ms. De La Cruz seeks leave to amend her answer to include a counterclaim for abuse of

process. Doc. No. 33-3. The scheduling order in this case set October 15, 2018 as the date after

which no motions seeking leave to amend would be permitted, except for good cause shown.

Doc. No. 27 at 1. In her motion to amend, Ms. De La Cruz acknowledges that her request comes
at a “somewhat late stage of the case,” but argues that she has shown good cause to allow the

motion nonetheless. Manganaro opposed on the grounds that amendment would be futile. Doc.

No. 35.

          Rule 15 states that a “court should freely give leave [to amend a pleading] when justice

so requires.” Fed. R. Civ. P. 15. However, leave to amend need not be given where there is an

“apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). Specifically, “a judge may deny leave

if amending the pleading would be futile—that is, if the pined-for amendment does not plead

enough to make out a plausible claim for relief.” HSBC Realty Credit Corp. (USA) v. O’Neill,

745 F.3d 564, 578 (1st Cir. 2014).

          Ms. De La Cruz seeks to add an abuse of process counterclaim. Under Massachusetts

law, “[t]o sustain an abuse of process claim, the fact finder must find that process was used ‘to

accomplish some ulterior purpose for which it was not designed or intended, or which was not

the legitimate purpose of the particular process employed.’” Millennium Equity Holdings, LLC

v. Mahlowitz, 925 N.E.2d 513, 522 (Mass. 2010) (quoting Quaranto v. Silverman, 187 N.E.2d

859 (Mass. 1963)). “The three elements of the cause of action are that ‘process’ was used, for an

ulterior or illegitimate purpose, resulting in damage.” Id. (quoting Gutierrez v. Massachusetts

Bay Transp. Auth., 772 N.E.2d 552 (Mass. 2002)).

          Ms. De La Cruz cites as the basis for her proposed abuse of process counterclaim a series

of emails she uncovered in discovery, attached to her motion to amend. Doc. No. 33-1. The

emails, she argues,



                                                  2
       provide strong evidence that, when Manganaro filed this case, Manganaro (1)
       considered Ms. De La Cruz to be a “low-level” employee; (2) did not believe a suit
       to enforce her non-compete agreement would be successful; (3) had no evidence,
       after an investigation, to believe that Ms. De La Cruz had taken any confidential
       information with her when she left Manganaro; and (4) moved forward with the
       case anyway only to “take a whack at PDC” and to put “max pressure” on PDC to
       walk off the Amherst College Project.

Doc. No. 33 at 6. The emails, taken together with the other factual allegations in the proposed

amended answer, allow Ms. De La Cruz to prevail at this stage, where she need only “plead

enough to make out a plausible claim for relief” to avoid denial of her motion to amend on

grounds of futility. HSBC Realty Credit Corp., 745 F.3d at 578. The evidence submitted and

factual allegations contained within the proposed amended answer easily clear this low bar.

       Because Ms. De La Cruz seeks leave after the time established in the scheduling order for

amendment to the pleadings, she must demonstrate good cause, which she has. Ms. De La Cruz

reasonably did not have access to the emails giving rise to her counterclaims until they were

produced in discovery, after which she promptly moved to amend. In addition, the amendment

will require, at most, modest additional discovery

       Accordingly, the motion to amend, Doc. No. 32, is ALLOWED.

       B.      Motion to Compel

       Ms. De La Cruz’s motion to compel seeks additional documents and emails which she

asserts Manganaro has failed to produce. Doc. No. 36. On June 17, 2019, after multiple

hearings and status reports, the parties filed a joint status report regarding the outstanding

discovery issues. Ms. De La Cruz “remains concerned that Manganaro still has yet to even

search for, let alone produce, two categories of requested documents.” Id. Those two categories




                                                  3
are: 1) internal emails about Ms. De La Cruz (corresponding to Request No. 11) and 2) internal

emails about the Amherst College Project 1 (corresponding to Request No. 18).

       As to Request No. 11, within seven days of the date of this Order, Manganaro shall

file one or more affidavits stating the following information:

       1. Each email account searched for documents responsive to Request No. 11;

       2. As to each such email account, each specific search term that was run on that account;

       3. As to each such email account, the specific period of dates searched;

       4. As to each such email account, each field that was searched (i.e. “To,” “From,” “CC,”

           “Subject Line,” etc.); and

       5. The number and types of documents not produced, if any, and the reason or reasons

           such documents were withheld, other than documents withheld for privilege and

           listed in a privilege log.

       As to Request No. 18, the request as written could conceivably include every document

related to a three-year, multimillion-dollar project, which might include hundreds of thousands of

documents, as Manganaro asserts. However, Ms. De La Cruz states in the joint status report that

she now is only seeking “Manganaro’s internal communications about the status and progress of

its work on the [Amherst College] project—including its knowledge and handling of any

problems—from the time she resigned in March 2018 to the time Manganaro filed this suit in

June 2018.” Doc. No. 46 at 4.

       Counsel for Manganaro represents that “Manganaro has conducted an exhaustive search

and reviewed all of its pertinent files and email accounts so as to be able to supplement its



1
 The “Amherst College Project” is the project which Manganaro asserts Ms. De La Cruz worked
on while employed at Manganaro and then helped PDC, her new employer and Manganaro’s
competitor, begin providing services for, thus costing Manganaro substantial revenue.
                                                 4
previous document production.” Id. at 9. In support, Manganaro provided an affidavit from

Patrick Glomb, a Construction Executive at Manganaro, who states “I have done my best to

produce any and all relevant documents relating to the Amherst College Project that concern

PDC coming onto the Amherst College jobsite starting in or about March 2018.” Doc. No. 43-2

at 2. However, Ms. De La Cruz is also seeking documents about the status and progress of

Manganaro’s work on the Amherst College Project, as well as any problems it faced, not

necessarily related to PDC’s involvement, which might include different documents than those

included within Mr. Glomb’s statement.

       Accordingly, as to Request No. 18, within seven days of the date of this Order,

Manganaro shall file either:

       1. One or more affidavits explaining specifically what searches they have conducted and

           what documents they have produced regarding “Manganaro’s internal

           communications about the status and progress of its work on the [Amherst College]

           project—including its knowledge and handling of any problems—from the time [Ms.

           De La Cruz] resigned in March 2018 to the time Manganaro filed this suit in June

           2018,” OR

       2. A proposed search for documents and electronically stored information regarding

           “Manganaro’s internal communications about the status and progress of its work on

           the [Amherst College] project—including its knowledge and handling of any

           problems—from the time [Ms. De La Cruz] resigned in March 2018 to the time

           Manganaro filed this suit in June 2018.” Such proposal shall include the proposed

           time period(s), location(s), and search terms to be used.




                                                5
       If Manganaro chooses to submit a proposed search, Ms. De La Cruz may respond within

seven days of the date of Manganaro’s filing, proposing different or additional search parameters

and explaining the reasons therefor.

III.   CONCLUSION

       The motion to amend, Doc. No. 32, is ALLOWED. The motion to compel, Doc. No. 36,

is ALLOWED. Manganaro shall file within seven days of the date of this Order one or more

affidavits complying with the Court’s orders herein.



                                                       SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




                                                6
